

Shenqiu 12,000KW Biomass Power Generation
Assets Transfer Agreement


This agreement is signed by Xi’an TCH Energy Technology Co., Ltd.
 
and Shenqiu Yuneng Thermal Power Co., Ltd
 
on September 28, 2011


Location: Xi’an City, Shaanxi Province, China
 
 
 

--------------------------------------------------------------------------------

 


Shenqiu 12,000KW Biomass Power Generation Assets Transfer Agreement


Tranferor: Shenqiu Yuneng Thermal Power Co., Ltd. (hereinafter as “Party A”)
Legal representative: Wang Geyun
 
Tranferee: Xi’an TCH Energy Technology Co., Ltd. (hereinafter as “Party B”)
Legal representative: Ku Guohua


Whereas:
1.
The transferor and the transferee are limited liability companies legally
incorporated and exist under the laws and regulations of China.

2.
Both parties have fulfilled their obligations under letter of intent.

3.
Both parties have completed the preparation work before the assets transfer
according to the letter of intent, and party B has completed the evaluation for
the transfer assets.

4.
Party B has completed the transformation for the feeding system, boiler system
and turbine system of the thermal power generation station and its ancillary
equipment in accordance with technical plan, and it has met the biomass power
generation requirements and the system is running stably.



Article 1. Definition


Unless otherwise agreed or specified in this Agreement, meaning of following
words in this Agreement is defined as follows:
 
1. Transfer assets: all the assets transferred from transferor to transferee
listed on the Annex A of this Agreement.


2. Working day: from Monday to Friday each week, except for the legal holidays
in China.


3. Effective date of this Agreement: the date of which this Agreement takes
effect.
 
 
 

--------------------------------------------------------------------------------

 


4. Signature date of this Agreement: the date when Parties sign or seal the
Agreement.


5, Closing date: the date when all the assets listed in this Agreement and their
ownership are transferred from transferor to transferee, which will be the third
day after the effective date of this Agreement.


6. Chinese laws: all the effective laws, regulations and other legally
enforceable orders, notices, policies, measures and documents from Chinese
government and its departments and divisions that are issued and valid before or
on the effective date of this Agreement.


Article 2  Asset Transfer


1. Transferor agrees to transfer and move all the assets on the Annex A—Transfer
Assets List of the Agreement and their ownership to Transferee and to have
Transferee take possession of all the assets according to the terms of this
Agreement.


2. Transferee agrees to accept all the assets transferred by the Transferor
according to the terms of this Agreement.


3. The assets transfer under this Agreement is closed all at once on closing
date.
 
4. Upon the closing, the Transferee becomes the legal owner of the transfer
assets and have all the rights and responsibilities of the transfer assets, and
Transferor doesn’t have any rights of the transfer assets and doesn’t have any
liabilities or responsibilities of the transfer assets unless otherwise agreed
in this Agreement.


Article 3  Transfer Assets


The Parties agree the scope of the transfer assets covers only the assets and
their ownership listed on the exhibit of this Agreement. Any contracts,
agreements, rights and responsibilities in the agreements between Transferor and
any third parties that relate to the transfer assets and their debt and credit
relationship are not included. The Transferor shall assume such responsibilities
to the third party by itself and protect and ensure Transferee is free from
these liabilities and responsibilities.  Parties agree, the Transferee will not
assume any debt, liability, account receivable, bank loan, government tax or fee
or any other mortgages on the transfer assets.


Article 4 Others


1. If Transferor has purchased any type of insurance for the transfer assets,
and such insurance is still valid upon the closing date, then Transferor shall
change the insurer and beneficiary person on the insurance policy to Transferee
within 5 working days of the closing date, and provide the original insurance
policy to Transferee. The Transferee shall receive all the benefit and income
from the insurance policy from the closing date.
 
 
 

--------------------------------------------------------------------------------

 


2. Transferor promise, upon and after the closing date, if Transferor
acknowledges any business information directly relates to the business that
Transferee is operating, Transferor shall first and immediately provide such
business information to the Transferee.


Article 5 Transfer Price, Payment Term and Time


According to the assets evaluation report and parties consultation, the transfer
assets price is RMB 70 million totally. Parties agree, the transferee will pay
such price in cash.


1. Cash payment
Within three working days of the closing date, Transferee shall make its first
payment of RMB 20 million to the Transferor by bank wire;
Within three months of the closing date, Transferee shall make another payment
of RMB 30 million to the Transferor by bank wire;
Within 6 months of the closing date, Transferee shall make a payment of RMB 20
million to the Transferor by bank wire.


Article 6 Representation, Warrant and Covenants of the Transferor


Transferor represents and warrants to the Transferee:


1. Transferor is a legal entity in China and has all necessary authorities and
abilities to execute and perform all the obligation and responsibilities of this
Agreement.


2. Transferor has lawful and full ownership rights to the transfer assets and
has the rights to execute this agreement and transfer the assets. The transfer
assets or their related rights and beneficiaries are free of any mortgage, lien,
pledge, restrictions or claims from any third parties as well as free from any
court judgment or verdict by arbitration commissions or any other
defects.  Transferee shall have all the lawful ownership rights of the transfer
assets upon the effective date of this Agreement, including but not limited to
possession, use, beneficial and disposal rights of the transfer assets. The
transfer assets are not to be confiscated or detained under Chinese law or by
any third person or be imposed with any mortgage, lien, pledge or any other
forms of obligations.
 
 
 

--------------------------------------------------------------------------------

 


3. Transferor warrants, as to the effective date of this Agreement, Transferor
has not infringed any third party’s patents, copy rights, trademark intellectual
property rights or any other property rights with regard to the transfer assets,
and there is no third party has made any claims for these rights.  Upon and
after the closing date, the exercise of the transfer assets rights by Transferee
will not infringe any third party’s patents, copy rights, trademark intellectual
property rights or any other property rights.


4. As to the effective date of this Agreement, Transferor has notified all third
parties that are related to the transfer assets with regard to the transfer.


5. Transferor didn’t make any promises, agreements or arrangements that could
create or cause any mortgage, lien, pledge or any other rights on the transfer
assets which will benefit any third party on or after the closing date,.


6. As to the closing date of this Agreement, Transferor hasn’t acknowledged any
claims or requests from any third party regarding to any part of the transfer
assets which could have negative impact on Transferee’s rights, nor has it had
any direct or indirect disputes, litigation or arbitration related to the
transfer assets.


7. Transferor has disclosed to Transferee all the information related to the
transfer assets that Transferee needs to know for the daily operation of the
transfer assets, and hasn’t withheld any information the disclosure of which
might affect the execution of this Agreement.


8. Transferor shall deliver the transfer assets list to Transferee on the date
of signature date of this Agreement.


The above representations, warrants and covenants have the effect of tracing to
the effective date of this Agreement and will keep effect after the signature
date of this Agreement.


Article 7 Representations, Warrants and Covenants of the Transferee


1. Transferee is a legally incorporated and existing legal entity under Chinese
Laws.
2. Transferee has the full rights to conduct the assets transfer under this
Agreement and has obtained any authorization to execute and perform this
Agreement. Transferee’s board of directors have approved the assets transfer
under this Agreement by its resolution.
3. Make the payments to Transferor according to the terms of this Agreement.


Article 8  Other Items


1. Parties agree, based upon the principle of honesty and trust, Transferor
shall complete the assets transfer process within three working days of the
signature date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


2. Transferor agrees to complete any other  matters, including but not limited
to sign or have any third party to sign any documents or application, or obtain
any approval consent or permit, or complete any registration or filing before
the closing date. Parties further agree, upon the execution of this Agreement,
to make supplement agreements before the closing date, so the transaction could
be completed. The supplement agreement shall be an integrated part of this
Agreement.


Article 9 Liabilities for Breach
 
 1. Any party’s breach of its representation, warrants and covenants or any
other terms of this Agreement will be consider as a breach of the Agreement. The
breaching party shall pay full and adequate compensation to the other party,
including but not limited to the legal fees of another party due the breach
(including but not limited to the professional consulting fees) and lawsuits
with any third party or compensation to any third party (including but not
limited to the professional consulting fees).


2. On and after the closing date, if there are any disputes or debts related to
the transfer assets which Transferor didn’t disclose to Transferee on or before
the closing date, Transferor shall try its best to solve it to avoid any damages
to the Transferee and the transfer assets.  If such disputes or debts cause any
loss to the Transferee or the transfer assets, Transferor shall compensate
Transferee for all its losses and pay Transferee an additional penalty fee that
equals to the total losses.


Article 10 Dispute Resolution


1. Any disputes in connection with or arising out of this Agreement, Parties
shall solve it by friendly consultation. If it can not be solved by
consultation, each party will submit the dispute to China International Economic
and Trade Arbitration Commission in Beijing for arbitration which shall be
conducted in accordance with the Commission's arbitration rules in effect at the
time of applying for arbitration. The arbitral award is final and binding upon
both parties.


2. During the arbitration, except for the disputed items or obligations, Parties
shall continue to perform other undisputed obligations under this Agreement.


Article 11 Entire Agreement


According to Chinese law, if any terms are considered invalid by Arbitration
Commission, the validity of other terms of this Agreement shall not be affected.


Article 12 Applicable Law


Any issues relating to the execution, effectiveness, interpretation, performance
and disputes of this Agreement shall be governed by Chinese laws.
 
 
 

--------------------------------------------------------------------------------

 


Article 13 Agreement Rights


Without written consent by another party, no party shall transfer its rights and
obligations under this Agreement to any other party.


Article 14 Tax and Foreign Exchange


Parties agree any taxes or fees required for each party by the Chinese laws due
to its performance of this Agreement shall be assumed by such party itself. If
the taxes or fees are required to be assumed by both parties, the parties shall
split it equally.


Article 15 Force Majeure


1. Force Majeure is the event that could not be controlled, foreseen or even is
foreseen but could not be avoided, and such event prevents, delays or affects
any party of the Agreement to perform all or part of its obligation. Such event
includes but not limited to earthquake, typhoon, flood, fire or any other
natural disaster, war, riot, strike or serious epidemic decease or other similar
events.


2. If there is a force majeure event, the party suffering such event shall
notify the other party by the fastest possible measure, and it shall provide
supporting evidences within 15 days with details and reasons why such party
cannot perform all or part of its obligation or needs to delay its performance,
then the Parties shall consult whether to delay the performance of this
Agreement or terminate this Agreement.


Article 16 Annex


All the annex of this Agreement are integrated parts of this Agreement and have
same legal effect.


Article 17 Copies


This Agreement is written in Chinese. There are two original copies and each
party holds one copy.  Each original copy has same legal effect.


Article 18 Others


1. Any notice from one party to another in connection with  this Agreement shall
be in written format and sent by personal delivery, fax, telex or mail.  If the
notice is sent by personal delivery, it is considered as delivered when it is
sent to the other party’s mailing address and signature demonstrating receipt
has been obtained. If it is sent by fax or telex, it is considered as delivered
when the sender received the sent answer report from the machine; if it is sent
by registered mail, it is considered as delivered on the 5th working days after
the mailing out date.
 
 
 

--------------------------------------------------------------------------------

 


2. Any change to this agreement shall be agreed upon in writing by both parties
before it could take effect. Any change and supplement to this Agreement is an
integrated part of this Agreement.


3. Any party fails to or delays to exercise its rights or benefits under this
Agreement should not be considered as the waiver of such rights. Also, the
partial non-exercise of such rights should not prevent such party from
exercising such rights or benefits in the future.


4. The rights or remedies under this Agreement are cumulative and don’t
eliminate other rights and remedies provided by Chinese Laws or provided by
laws, regulations or other legally enforceable measures and documents from
Chinese government after the closing date.


5. Parties confirm that this Agreement will take effect upon the Parties or
their representatives’ execution of this Agreement.
 
Transferor: Shenqiu Yuneng Thermal Power Co., Ltd.
 
Authorized representative : 
   



Transferee: Xi’an TCH Energy Technology Co., Ltd.
 
Authorized representative : 
   

 

Annex : Asset transfer list
 
 
 

--------------------------------------------------------------------------------

 
 